DETAILED ACTION
Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-7, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins, Jr. et al. (US 2016/0378624) hereinafter Jenkins, Jr. in view of Taylor et al. (US 2008/0276234) hereinafter Taylor.

In claim 1, Jenkins, Jr. discloses “A system comprising: 
one or more processors ([0030] The device 200 can include one or more processor(s) 202 and memory 204.  The processor(s) 202 can be a single processing unit or a number of units, each of which could include multiple different processing units); and  
5one or more non-transitory computer-readable media maintaining executable instructions, which, when executed by the one or more processors, configure the one or more processors to perform operations ([0032] Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer-readable instructions, data structures, program modules, or other data) comprising: 
receiving at the system, from a client device, a data object including object data ([0019] the data storage system 102 is tasked with storing data 108 (e.g., large quantities of data) for the client device 104. The data 108 can comprise a data collection that is divisible into chunks to be stored across various storage units and to subsequently be retrieved together from the various storage units to generate or to recover the data collection), each system located at a 10different respective geographic location ([0035] The pod determination module 206 is configured to split up storage units into pods of storage units (e.g., pods 116(1) .  . . 116(M)).  The storage units can be configured across multiple different data centers built in different geographic locations); 
determining a plurality of chunks by dividing the object data into a plurality of data chunks ([0013] Erasure coding divides an individual data collection (e.g., a data file 
or a data block) into smaller pieces, which are referred to herein as data "chunks" (the data chunks may also generally be referred to as data "fragments" or data "symbols").  Erasure coding also creates one or more "encoding" chunks to be associated with the data chunks of the data collection) based on a total number of the systems ([0040] the erasure encoding module 208 uses various factors to determine a number of chunks and/or a number of storage units, e.g., within an identified pod of storage units, useable to store the chunks) and determining a parity chunk for the plurality of data chunks ([0028] the encoding chunks can comprise parity checks implemented in association with XOR erasure encoding.  While the encoding chunks (e.g., parity checks) can be different, the different encoding chunks are created based on known dependencies such that if one of the encoding chunks is lost, then the lost encoding chunk can be 
recovered based on the known dependencies with other encoding chunk(s)); 
while 15maintaining a complete instance of the object data at the first system ([0024] An individual instance 114 of the data collection 112 is stored completely within an individual pod of storage units)”.
Jenkins, Jr. does not appear to explicitly disclose however, Taylor discloses “wherein the system is a first system of three or more systems ([0018] The system 20 
may have one or more data centers 22 (such as a US East data center, a US West data center and a Europe data center) that may be geographically distributed and coupled to each other over communications links, …so that the data centers can exchange data and information with each other),
sending some of the chunks to other systems of the three or more systems ([0018] Multiple data centers should be geographically distributed to provide instances located near the end users (to provide more efficient transmission of data)),
associating a time with the complete instance of the object data based on receiving the data object ([0152] Create new Instance [0154] Allow the user to set "auto-expire" timer for this instance); and 
associating a time threshold with the complete instance of the object data, wherein the time threshold indicates a time at which the complete instance of the object 20data is indicated to be ready for deletion ([0158] Delete Instance [0159] Allow for "expiration timer" to automatically remove instances if "auto-expire date" has been set)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Jenkins, Jr. and Taylor, the suggestion/motivation for doing so would have been to provide a set of geographically distributed nodes.  In addition, each customer instance is served by a primary node, with hot stand-by nodes in different locations.  The system may also have data centers in US East, US West, and Europe each hosting multiple nodes for capacity growth and fault isolation.  The system may also include storage area network and network storage appliance units in each node for high performance and storage reliability ([0006]).		

In claim 2, Taylor teaches
The system as recited in claim 1, the operations further comprising: 
determining that the time threshold is reached ([0159] if "auto-expire date" has been set); and 
sending an instruction causing deletion of the complete instance of the object data from 25the system ([0159] Allow for "expiration timer" to automatically remove instances if "auto-expire date" has been set).  

In claim 3, Jenkins, Jr. teaches
The system as recited in claim 2, the operations further comprising: 
prior to deleting the complete instance of the object data, determining at least one of a data chunk or a parity chunk from the complete instance of the object data ([0017] implement erasure coding to generate various chunks for a data collection (e.g., data chunks and at least one encoding chunk)); and 
maintaining one of the data chunk or the parity chunk at the system ([0017] storing the chunks within an individual pod of storage units is referred to as storing an "instance" of the data collection within the individual pod of storage units).  

In claim 4, Jenkins, Jr./Taylor teach
The system as recited in claim 2, the operations further comprising: 
receiving, at the system, from a client device, a request to access the object (Taylor [0287] Report on outages for each instance.  Track client requests during outages); 
receiving, from other systems of the three or more systems, chunks associated with the object (Jenkins, Jr. [0014] a network storage system to perform restoration and/or reconstruction tasks in response to a failure include connection characteristics associated with storage units, restore a lost chunk);  
10reconstructing the complete object data using the chunks received from the other systems and a chunk present on the system (Jenkins, Jr. [0013] the encoding chunk(s) enable the original data collection to be reconstructed (e.g., recovered) in an event one of the data chunks is lost (e.g., a storage unit on which the data chunk is stored fails)); and 
sending, to the client device, at least a portion of the reconstructed complete object data (Jenkins, Jr. [0018] The client device 104 can access the network storage resources via a one or more network(s) 106 [0019] the data storage system 102 is tasked with storing data 108 (e.g., large quantities of data) for the client device 104).  

In claim 5, Taylor teaches
The system as recited in claim 4, the operations further comprising:  
15updating a data structure to indicate a time associated with the request to access the object ([0171] The user can copy all data from donor schema.  The application should display the size and estimated time to copy); 
associating the time threshold with the reconstructed complete object data ([0285] Auto-Recovery of instances [0154] Allow the user to set "auto-expire" timer for this instance [0158] Delete Instance [0159] Allow for "expiration timer" to automatically remove instances if "auto-expire date" has been set); and 
maintaining the reconstructed complete object data on the system, the time threshold indicating when the reconstructed complete object data is to be ready for deletion ([0285] Auto-Recovery of instances [0154] Allow the user to set "auto-expire" timer for this instance [0158] Delete Instance [0159] Allow for "expiration timer" to automatically remove instances if "auto-expire date" has been set).

In claim 6, Taylor teaches
The system as recited in claim 4, the operations further comprising: 
determining that the time threshold associated with the reconstructed complete object data has been reached ([0154] Allow the user to set "auto-expire" timer for this instance [0158] Delete Instance [0159] Allow for "expiration timer" to automatically remove instances if "auto-expire date" has been set); and 
indicating that the reconstructed object data is to be deleted from the system ([0154] Allow the user to set "auto-expire" timer for this instance [0158] Delete Instance [0159] Allow for "expiration timer" to automatically remove instances if "auto-expire date" has been set).  

In claim 7, Taylor teaches
The system as recited in claim 1, wherein a duration of the time threshold is different from a duration of another time threshold for another instance of complete object data that the system stores for a different object ([0152] Create new Instance [0153] Create a new instance from a chosen Template [0154] Allow the user to set "auto-expire" timer for this instance).  

In claim 9, Taylor teaches
The system as recited in claim 1, wherein the threshold time is a specified period of time applied by default to complete instances of object data maintained on the system ([0154] Allow the user to set "auto-expire" timer for this instance [0159] Allow for "expiration timer" to automatically remove instances if "auto-expire date" has been set).  

In claim 12, Jenkins, Jr./Taylor teach
The system as recited in claim 1, the operations further comprising: 
receiving, at the system, from a client device, a request to access an object (Taylor [0287] Report on outages for each instance.  Track client requests during outages); 
receiving, from another one of the systems of the three or more systems, reconstructed complete object data (Jenkins, Jr. [0013] the encoding chunk(s) enable the original data collection to be reconstructed (e.g., recovered) in an event one of the data chunks is lost (e.g., a storage unit on which the data chunk is stored fails) [0014] a network storage system to perform restoration and/or reconstruction tasks in response to a failure include connection characteristics associated with storage units, restore a lost chunk); and  
25sending, to the client device, at least a portion of the reconstructed complete object data (Jenkins, Jr. [0018] The client device 104 can access the network storage resources via a one or more network(s) 106 [0019] the data storage system 102 is tasked with storing data 108 (e.g., large quantities of data) for the client device 104).  

In claim 13, Jenkins, Jr./Taylor teach
The system as recited in claim 12, the operations further comprising: 
maintaining the reconstructed complete instance of the object data until a threshold time has elapsed (Taylor [0285] Auto-Recovery of instances [0154] Allow the user to set "auto-expire" timer for this instance [0158] Delete Instance [0159] Allow for "expiration timer" to automatically remove instances if "auto-expire date" has been set);  
30generating at least one of a data chunk or a parity chunk from the reconstructed complete instance (Jenkins, Jr. [0017] implement erasure coding to generate various chunks for a data collection (e.g., data chunks and at least one encoding chunk)); and 
sending an instruction to cause deletion of the reconstructed complete instance (Taylor [0154] Allow the user to set "auto-expire" timer for this instance [0158] Delete Instance [0159] Allow for "expiration timer" to automatically remove instances if "auto-expire date" has been set).

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins, Jr. et al. (US 2016/0378624) hereinafter Jenkins, Jr. in view of Taylor et al. (US 2008/0276234) hereinafter Taylor, and further in view of Saika et al. (US 2013/0212070) hereinafter Saika.

In claim 308, per rejections in claim 1  
Jenkins, Jr. and Taylor do not appear to explicitly disclose however, Saika discloses “The system as recited in claim 1, wherein associating the time with the instance of complete object data based on receiving the data object includes updating a time of last access for the complete object data in a data structure ([0168] The receiving program P104 updates the value of the last access date/time C104 of the target file inode management table T10)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Jenkins, Jr., Taylor and Saika the suggestion/motivation for doing so would have been to provide a hierarchical storage system, which make it possible to effectively use a storage area of a first file management apparatus accessible from a user terminal to store as many files as possible ([0006]).	

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins, Jr. et al. (US 2016/0378624) hereinafter Jenkins, Jr. in view of Taylor et al. (US 2008/0276234) hereinafter Taylor, and further in view of Kim et al. (US 2014/0201797) hereinafter Kim.

In claim 1030, per rejections in claim 1  
Jenkins, Jr. and Taylor do not appear to explicitly disclose however, Kim discloses “The system as recited in claim 1, wherein sending some of the chunks to other systems of 5the three or more systems comprises: 
determining a value representative of content ([1102] The time slot parameter field (time_slot_params) of the presentation type time slot descriptor may include a playable flag parameter playable_flag) of the complete instance of the object data ([1092] The acquisition time parameter indicates a minimum time interval length necessary for guaranteeing that at least one complete content item instance is transmitted during a corresponding time interval); 
determining a respective role value corresponding to each of the systems ([1035] The role field may be a 4-bit unsigned integer indicating the role of the identified content item.  The meaning according to a value allocated to the role field, for example, [1036] when a value of the role field is 0, it indicates that the identified content item serves as a preview role.  When a value of the role field is 1, it indicates that the identified content item serves a general description role); and 
sending respective ones of the chunks to respective ones of the systems based on the respective role values and the value representative of the content of the object data ([0267] the receiver may obtain NRT service information in NST from an access fragment of OMA BCAST SG [0465] each file constituting a content item is identified on the basis of a content-location and TOT field designated in the FLUTE session.  content_id in FDT is matched to a content identifier (content_id) of NCT or a content identifier of content fragment in OMB BCAST SG)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Jenkins, Jr., Taylor and Kim the suggestion/motivation for doing so would have been to accurately utilize the diversified broadcast services by transmitting a content list request message to the control target device; receiving a response message which includes a fragment of the content list; and displaying the content list based on the fragment, wherein the fragment includes a plurality of content objects corresponding to the number of content objects for one content list fragment (Abstract).	

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins, Jr. et al. (US 2016/0378624) hereinafter Jenkins, Jr. in view of Taylor et al. (US 2008/0276234) hereinafter Taylor, and further in view of Vasters (US 2013/0067025).

In claim 1130, per rejections in claims 1 and 10  
Jenkins, Jr. and Taylor do not appear to explicitly disclose however, Vasters discloses “The system as recited in claim 10, wherein the operation of sending respective ones of the chunks to respective ones of the systems based on the respective role values and the value representative of the content of the object data further comprises: 
determining, using a hashing algorithm, a hash value from the object data as the value 15representative of the content ([0039] The partition identifier may be derived from these invariants using a hash function and the resulting hash value is computed down into the partition identifier range, possibly using a modulo function over the hash value); 
determining a result of a modulo operation on the hash value, wherein the modulo operation is based on the total number of the systems ([0039] The partition identifier may be derived from these invariants using a hash function and the resulting hash value is computed down into the partition identifier range, possibly using a modulo function over the hash value. The identifier range is chosen to be larger (and can be substantially larger) than the largest number of storage partitions expected to be needed for storing all source descriptions to be ever held in the system); and 
determining the respective systems to receive the respective chunks based on the result of the modulo operation and the respective role values ([0039] The partition identifier may be derived from these invariants using a hash function and the resulting hash value is computed down into the partition identifier range, possibly using a modulo function over the hash value. The identifier range is chosen to be larger (and can be substantially larger) than the largest number of storage partitions expected to be needed for storing all source descriptions to be ever held in the system)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Jenkins, Jr., Taylor and Vasters the suggestion/motivation for doing so would have been to efficiently distribute an event to a plurality of end users by combining the hash value, modulo function based on partitions, and distributing chucks/information using partition identifiers ([0039]).	

Claim 14 is essentially same as claim 1 except that it recites claimed invention as a method and is rejected for the same reasons as applied hereinabove.

Claim 15 is essentially same as claim 1 except that it recites claimed invention as a non-transitory computer-readable media and is rejected for the same reasons as applied hereinabove.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158